Citation Nr: 0110285	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a compensable rating for the residuals of 
a shell fragment wound on the right side of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's service-connected residuals of a shell 
fragment wound on the right side of the nose are 
manifested primarily by a small unremarkable scar with a 
little spider angioma which is no more than slightly 
disfiguring and is neither poorly nourished with repeated 
ulceration nor tender and painful on objective 
demonstration nor productive of any limitation of 
function.


CONCLUSION OF LAW

The requirements for a compensable rating for the 
residuals of a shell fragment wound on the right side of 
the nose have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.41, 4.42, 
4.118, Diagnostic Code (DC) 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a compensable rating for 
the residuals of a shell fragment wound on the right side 
of his nose.  In particular, he maintains that he has 
breathing problems which are directly related that scar.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The RO's March 1999 decision on appeal, which granted 
entitlement to a noncompensable rating for the residuals 
of a shell fragment wound on the right side of the nose, 
was an initial rating award.  That rating became 
effective in May 1993.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A scar is the primary residual of the shell fragment 
wound on the right side of the veteran's nose.  That scar 
is rated in accordance with 38 C.F.R. § 4.118, DC 7805.  
Under that code, a compensable evaluation may be 
available on the basis of limitation of function of the 
affected body part.  In this case, however, there is no 
evidence that the scar on the veteran's nose is 
productive of any such limitation of function.  During a 
VA examination in June 1993, the veteran reported that he 
had problems breathing; however, after talking with the 
veteran, the examiner concluded that such problems were 
probably associated with an anxiety attack rather than 
the scar on the veteran's nose.  

Though the veteran continues to complain of breathing 
difficulties, there is no evidence that such 
manifestations are associated with the veteran's nasal 
scar.  Indeed, during treatment at the VA ear, nose, and 
throat (ENT) clinic in September and December 1999, the 
physician stated that there was no evidence of scar 
tissue or other obstruction in the veteran's nasal 
passages and that his breathing problems were not 
secondary to any ENT pathology. 

Although the service-connected scar on the veteran's nose 
is not compensable under DC 7805, there are additional 
DC's which are potentially applicable in rating that 
disability.  Under 38 C.F.R. § 4.118, DC 7800, a 
noncompensable rating is warranted for scars of the head, 
face, or neck which are slightly disfiguring.  A 10 
percent rating is warranted for moderate disfigurement.  
A 30 percent rating is warranted for severe 
disfigurement, especially if it produces a marked and 
unsightly deformity of the lids, lips, or auricles.  A 50 
percent rating is warranted for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

When in addition to tissue loss and cicatrization, there 
is marked discoloration, color contrast, or the like, the 
50 percent rating under DC 7800 may be raised to 80 
percent, the 30 percent to 50 percent, and the 10 percent 
to 30 percent.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may 
be submitted for central office rating, with several 
unretouched photographs.  Note, 38 C.F.R. § 4.118, DC 
7800.
Also potentially applicable in rating the service-
connected scar on the veteran's nose 38 C.F.R. § 4.118, 
DC 7803 and DC 7804.  Under DC 7803, a 10 percent 
evaluation is warranted for scars which are poorly 
nourished, with repeated ulceration.  Under DC 7804, a 10 
percent rating is warranted for scars which are tender 
and painful on objective demonstration.  When the rating 
schedule does not provide a noncompensable evaluation for 
a particular disability, such an evaluation will be 
assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

During the June 1993 VA examination, the examiner noted a 
scar on the right side of the veteran's nose.  The scar 
was a little smaller than a BB with a little spider 
angioma, and the examiner stated that it was really 
unremarkable.  

Since June 1993, the veteran has not been treated for the 
scar on the right side of his nose, and there has been no 
evidence that the scar is poorly nourished with repeated 
ulceration; tender and painful on objective 
demonstration; or productive of any more than slight 
disfigurement.  As such, there is no schedular basis of a 
compensable rating for that disorder.  

In arriving at this decision, the Board notes that the 
manifestations of the veteran's right nasal scar have 
remained relatively constant since service connection 
became effective in May 1993.  Accordingly, there is no 
basis for the assignment of staged ratings noted in 
Fenderson.

The Board has considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an 
extraschedular rating for the service-connected residuals 
of the shell fragment wound on the right side of the 
veteran's nose.  However, the evidence does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Indeed, 
there is no documentation of work missed by the veteran 
due solely to his right nasal scar, and, as noted above, 
he has not required any treatment for that disorder, much 
less frequent periods of hospitalization.  Moreover, the 
record shows that the manifestations of the veteran's 
right nasal scar are essentially those contemplated by 
the current schedular evaluation.  It must be emphasized 
that disability ratings are not job-specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
disabilities proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence 
to the contrary, the Board finds no reason for referral 
of any of the noted residuals of the left hemispheric CVA 
to the Director of VA Compensation and Pension Services 
for a rating outside the regular schedular criteria.

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of these claims 
under the recently enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By 
virtue of the Statement of the Case and the Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given 
notice of the evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Extensive medical records from 
private health care providers, as well as VA, have been 
obtained and associated with the claims folder.  Social 
Security Administration records have also been obtained.  
Multiple VA examinations have been conducted, and copies 
of the reports associated with the file.  The veteran has 
been notified of his right to a hearing; however, he 
declined to exercise that right.  Accordingly, the Board 
is of the opinion that no further development of this 
appeal is warranted for a fair and equitable 
determination.



ORDER

Entitlement to a compensable rating for a scar on the 
right side of the veteran's nose is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

